Consent of Independent Registered Public Accounting Firm NexAira Wireless, Inc. San Diego, California We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Form S-8 Registration Statement of our report dated January 29, 2010, relating to the consolidated financial statements of NexAira Wireless, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended October 31, 2009.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP San Diego, California July 12, 2010
